Citation Nr: 0113413	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-22 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident secondary to service-connected 
generalized anxiety disorder.

2.  Entitlement to service connection for hypertension 
secondary to service-connected generalized anxiety disorder.

3.  Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to August 
1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On February 21, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the record on appeal.

The issue of entitlement to service connection for residuals 
of a cerebrovascular accident, hypertension, as secondary to 
service-connected psychoneurosis has been separated into two 
issues to more accurately reflect the appellant's 
disabilities and his contentions.

The issues pertaining to the appellant's psychoneurosis, 
anxiety-hysteria have been rephrased as pertaining to 
"generalized anxiety disorder" in order to reflect the 
current diagnosis of the appellant's disability.


REMAND

In a September 1998 statement, Chester Primm, M.D., states 
that the appellant had been a patient of his for thirty-five 
years.  Records from Dr. Primm are not contained in the 
claims folder.  Complete records from Dr. Primm should be 
obtained.

The RO obtained records from LaGrange Internal Medicine, 
P.C., for treatment of the appellant since 1998.  At the 
February 2001 videoconference hearing, the appellant's 
representative indicated that the appellant had been treated 
by that group for eight years.  Complete records should be 
obtained.

The report of the April 1999 VA examination includes a 
careful examination but does not distinguish the appellant's 
symptoms due to his generalized anxiety disorder from the 
symptoms of other disabilities.  The examiner did assign 
separate Global Assessment of Functioning scores on this 
basis but did not provide a similar attribution of the 
appellant's symptoms.  Further, the April 1999 VA mental 
disorders examination did not include an opinion regarding 
whether the appellant was unemployable due to his service-
connected generalized anxiety disorder.  Where the record 
does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for 
hypertension, cerebrovascular accident, 
psychoneurosis, anxiety, or hysteria 
since 1944, including relevant records 
from Chester Primm, M.D., and from 
LaGrange Internal Medicine.  After 
securing the necessary releases, the RO 
should obtain these records.

3.  The appellant should be afforded a VA 
mental disorders examination to determine 
the severity of his service-connected 
generalized anxiety disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should 
distinguish the symptoms attributable to 
the appellant's service-connected 
generalized anxiety disorder from 
symptoms attributable to unrelated mental 
disorders.  The examiner should also 
offer an opinion as to effect of the 
appellant's service-connected generalized 
anxiety disorder on activities generally 
required in an employment situation.  The 
examiner should note what factors and 
objective findings support that opinion.

4.  The appellant should be afforded a VA 
examination by a hypertensionologist to 
determine whether the appellant has 
hypertension or residuals of a 
cerebrovascular accident that are related 
to his service-connected generalized 
anxiety disorder.  The claims folder and 
a copy of this REMAND should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder has been reviewed.  
The examiner is requested to express 
opinions as to the likelihood of a causal 
relationship between the appellant's 
generalized anxiety disorder and the 
appellant's hypertension or the 
appellant's 1991 cerebrovascular 
accident.  The examiner is encouraged to 
use phrases such as "is due to," "more 
likely than not," "equally likely" or 
"as likely as not," "less likely than 
not," or "is not due to" in expressing 
his or her conclusions.  A complete 
rationale, including a discussion of the 
June 23, 2000 statement by Robert Stout, 
M.D., and the September 18, 1998 
statement by Chester Primm, M.D., should 
be provided for any opinion expressed.  

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

